UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 9, 2017 ASV HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-38089 82-1501649 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 840 Lily Lane, Grand Rapids, Minnesota 55744 (Address of Principal Executive Offices) (Zip Code) (218) 327-3434 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section13(a) of the Exchange Act.☐ Item2.02 Results of Operations and Financial Condition. On August 9, 2017, ASV Holdings, Inc. (the “Company”) issued a press release announcing that it had filed its Quarterly Report on Form 10-Q for the second quarter ended June 30, 2017 (the “Press Release”). The full text of the Press Release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K. The Company also posted presentation slides (Exhibit 99.2) that will be referenced during the conference call and webcast which will take place today August 9, 2017 at 4:30 pm eastern time to discuss second quarter 2017 results. Both exhibits can be accessed from the Investor Relations section of the Company’s website at www.asvi.com.
